This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1614

         In the Matter of the Welfare of the Child of: T. L. V. and B. F., Parents

                                   Filed March 2, 2015
                                         Affirmed
                                      Hooten, Judge

                               Anoka County District Court
                                 File No. 02-JV-14-213

Patricia A. Zenner, Zenner Law Office, Stillwater, Minnesota (for appellant appellant)

Anthony C. Palumbo, Anoka County Attorney, Kathryn M. Timm, Assistant County
Attorney, Anoka, Minnesota (for respondent county)

Judi A. Albrecht, Eagan, Minnesota (Guardian ad Litem)

       Considered and decided by Schellhas, Presiding Judge; Stauber, Judge; and

Hooten, Judge.

                         UNPUBLISHED OPINION

HOOTEN, Judge

       Appellant-mother argues that the record does not support the district court’s

termination of her parental rights and its determination that reasonable efforts have failed

to correct the conditions leading to the child’s out-of-home placement. We affirm.
                                         FACTS

       First contact with ACSS

       G.F., the subject of this proceeding, was born to appellant T.L.V. and father B.F.1

in 2004. Respondent Anoka County Social Services (ACSS) first investigated appellant

in September 2009, after receiving reports that appellant was endangering G.F. by

keeping their residence in an unsafe and unsanitary condition, with garbage and cat feces

scattered throughout the apartment.      ACSS began providing voluntary services to

appellant, and the assigned social worker became concerned that appellant’s mental

health problems, specifically her depression, were preventing her from keeping the

residence sanitary and properly caring for G.F. Appellant then began to improve the

condition of the home and attended several parenting skills classes.

       First CHIPS proceeding

       Appellant ceased cooperating with ACSS in May 2010. A police welfare check

revealed that the residence was again cluttered with garbage and rotten food. G.F. was

placed into foster care and ACSS filed a child in need of protective services (CHIPS)

petition.   After adjudicating G.F. as a CHIPS, the district court approved ACSS’s

proposed case plan, which primarily directed appellant to keep the residence in a sanitary

condition and seek therapy and medication for her depression. The district court also




1
  B.F., who, along with appellant, was served with the termination of parental rights
(TPR) petition, did not participate in the proceedings that are the subject of this appeal.
Although B.F.’s parental rights were also terminated by the district court order, B.F. did
not appeal from the order.

                                            2
ordered appellant to allow G.F. to receive play therapy, as appellant had previously

resisted such therapy out of her distrust of therapists.

       The principal issue in that proceeding and subsequent CHIPS proceedings was

appellant’s treatment of her mental health issues. Shortly after G.F. was first placed in

foster care, ACSS learned of appellant’s long history of mental health issues and her

struggle with depression, which at that time were causing her to sleep up to 18 hours a

day. Psychological testing confirmed appellant’s mental health issues and indicated that

she required psychiatric treatment and medication. A parenting evaluation echoed the

results of psychological testing, providing that appellant needed to receive treatment and

therapy for her depression in order to successfully parent G.F.

       In December 2010, six months after G.F.’s placement in foster care, appellant

sought psychiatric treatment and received medication for her depression. Appellant also

began individual therapy in February 2011. Based on this case-plan compliance, G.F.,

who had now been in foster care for nearly eight months, was returned to appellant at the

end of February 2011. Appellant ended play therapy for G.F. shortly before the CHIPS

case was closed, but did continue her own therapy and medication at that time.

       Second CHIPS proceeding and first TPR petition

        In December 2011, ACSS again investigated appellant after receiving reports that

G.F. had several unexcused absences from school. Appellant was hostile to an ACSS

social worker who made an unscheduled visit to the residence, and the social worker

observed garbage and clutter throughout the residence. Appellant told the social worker

that she was on medication, but was still sleeping 14–15 hours a day. The residence was


                                               3
in better condition when the social worker visited the residence again in January 2012,

but appellant continued to be reluctant to pursue therapy for herself and G.F.

       Meanwhile, G.F. was displaying troubling behavior at school. She was frequently

absent from school without an excuse. In addition, she exhibited “extremely disruptive,

defiant behavior” when in school, such as yelling and running around the classroom. She

began hoarding papers and miscellaneous items inside her desk and backpack. She also

had one-sided conversations with imaginary creatures, including what she described as

the ghost of a little girl who had committed suicide in the bathroom of her residence.

School administration contacted appellant about these behaviors and offered to refer

mental health services for G.F., but appellant refused the offered services.

       The school suspended G.F. numerous times for these disruptions. After one of

G.F.’s school suspensions in February 2012, appellant told ACSS that she was concerned

about G.F.’s behavior at school and believed that she should return to a foster home.

ACSS agreed to reopen voluntary services but remained concerned about appellant’s

mental health because she was no longer taking her depression medication.

       In March 2012, school officials suspended G.F. again for disruptive behavior,

which they believed was linked to appellant’s communication of her dislike of the school

staff to G.F. Appellant arrived at school to pick up G.F. and became upset, claiming that

G.F.’s shirt had been torn by school staff. In response to this incident, ACSS decided to

again remove G.F. to foster care and filed a CHIPS petition. When ACSS and police

arrived at the residence to take G.F. to foster care, they again found the premises in an

unsanitary condition and encountered belligerent resistance from appellant.


                                             4
      After her removal in March 2012, G.F. was again adjudicated as a CHIPS. The

district court ordered her continued placement in foster care and approved a case plan

with conditions similar to the first CHIPS case: appellant would keep her residence safe

and sanitary, participate in any recommended therapy for G.F., obtain a full

psychological assessment, and follow all treatment recommendations for her mental

health problems. In spite of several reminders and meetings with ACSS, appellant

exhibited reluctance to comply with the case plan, indicating that she wanted to make

changes more slowly this time.

      By September 2012, appellant was still not taking medication and had not begun

therapy. She obtained a partial psychological assessment, but she later told a social

worker that she had lied on the questions out of resentment toward ACSS. Later that

month, she again informed ACSS that she was still not taking medication, and that she

planned on moving to California for six months to learn how to make jewelry. She began

individual therapy in October 2012, but she was still not receiving psychiatric treatment

and continued to claim ignorance as to the conditions of her court-ordered case plan,

instead indicating that she had her own plan in place. ACSS visited appellant’s residence

unannounced in November 2012 and found that conditions had “deteriorated” once more.

Appellant told ACSS that she had seen a psychiatrist and had resumed medication.

ACSS also requested a urinalysis from appellant during that visit. Appellant responded

to that request with profanity before finally acquiescing to the test. The urinalysis test

was negative for substance use.




                                            5
       ACSS filed a TPR petition in December 2012, largely because G.F. had already

spent so much time in foster care. But, by February 2013, it appeared that appellant had

begun to comply with the case plan. Her residence was in better condition. She attended

most of G.F.’s play therapy sessions, had resumed her mental health treatment, and was

attending therapy sessions. G.F.’s school social worker observed that G.F. had become

“a very different child” while in foster care and was “much calmer, more engaged, [and]

more easily redirected” at school.

       By March 2013, G.F. was returned to appellant for a trial visit, as ACSS believed

that appellant’s therapy progress meant that termination of parental rights was not a

viable option at that time and the residence was now in good condition. As a result of

this second CHIPS proceeding, G.F. had spent 15 months in both foster care and in a trial

home visit.2 Combined with the first CHIPS proceeding, G.F. had an accumulated out-

of-home placement total of 23 months at the time the case was ultimately closed in

August 2013.3 Appellant discontinued therapy shortly thereafter, and stopped taking her


2
  A trial home visit counts toward the accumulation of out-of-home placement time.
Minn. R. Juv. Prot. P. 42.01, subd. 4(c).
3
  We are troubled by the August 2013 closure of the case, in light of the out-of-home
permanency timelines established by statute and rule. Our juvenile protection laws are
intended to ensure permanent and safe placement for the child “at the earliest possible
time.” Minn. Stat. § 260C.001, subd. 2(b)(7)(iv) (2014). The district court is required to
commence permanent placement proceedings if the child has accumulated 12 months in
foster care in the previous five years, with a six-month extension possible if compelling
reasons exist and it is in the best interests of the child. Minn. R. Juv. Prot. P. 42.01, subd.
4(b). After the admit/deny hearing in a TPR proceeding, the district court is required to
hold a trial within 60 days. Minn. R. Juv. Prot. P. 39.02, subd. 1(c). Continuances are
only to be granted for good cause and “so long as the permanency time requirements set
forth in these rules are not delayed.” Id., subd. 2. In addition, in cases where there has
been a lengthy out-of-home placement, a court-approved out-of-home placement plan

                                              6
medication in October 2013. G.F.’s therapy was also discontinued. Appellant failed to

timely enroll G.F. in school that fall, claiming that she was sending G.F. to a Minneapolis

school and that schools were closed for two weeks due to extreme heat. But, there was

testimony establishing that an ACSS social worker had called the Minneapolis school

with appellant and learned that schools were only closed for two days.

       This case: third CHIPS proceeding and second TPR petition

       When G.F. entered third grade at a new school in the fall of 2013, she began

exhibiting similar behavior problems.        G.F. resumed having conversations with

imaginary people and inanimate objects, and she was “extremely disruptive” in the

classroom. She insulted and bullied other children. She began hoarding again, and filled

her school locker so full with papers that she was given her own locker when two to three

students typically shared one. There were concerns about G.F. injuring herself, as a

teacher once found her scratching her arms with her fingernails and stating that she

wanted to commit suicide.      School staff frequently contacted appellant about these

behaviors. They continually offered therapy and mental health support, but appellant

repeatedly declined these offers. Appellant instead claimed to school staff that G.F. was

already receiving outside therapy, which she later admitted was not true.

       The school reached out to ACSS about G.F.’s behavior and its concerns about

appellant, and ACSS again investigated the situation. A social worker met with G.F. in


and non-compliance with that plan, and reasonable efforts have been provided by the
social services agency, there is a statutory presumption that reasonable efforts to
rehabilitate the parent and reunite the family have failed. Minn. Stat. § 260C.301, subd.
1(b)(5) (2014).

                                            7
February 2014, and found her “significantly different” than two years earlier. G.F. was

“belligerent,” calling two social workers “ugly and mean.”       ACSS could not reach

appellant during an unannounced home visit that same day. ACSS then obtained a police

hold and returned G.F. to foster care. After G.F. was removed from appellant’s care and

placed into the foster home, teachers found that G.F.’s defiant and disruptive behavior

was no longer present at school.

        ACSS filed a TPR petition with the district court, and an emergency protective

care hearing was held on February 25, 2014. The district court found that a prima facie

case existed for termination of parental rights and ordered that G.F. remain in protective

care.   Appellant denied the allegations in the petition at the subsequent admit/deny

hearing.   The district court then set the matter for trial and relieved ACSS of its

obligation to continue reunification efforts with appellant.

        The district court allowed ACSS to remain in communication with appellant. A

social worker informed appellant that in order to visit G.F., she would have to comply

with conditions similar to case plans in the prior CHIPS actions, including participation

in mental health treatment. Appellant later testified that she knew what she needed to do

to gain visitation rights for G.F. but refused to cooperate with these requirements.

Instead, appellant claimed that she was handling her mental health issues by completing

self-evaluation forms and visiting a walk-in therapist. She felt that additional treatment

was unneeded as she had had “clarity” since the closure of the second CHIPS proceeding.

Consequently, at a pre-trial hearing the district court found that G.F. could not be

returned home, as appellant had not complied with the necessary conditions.


                                             8
       The district court conducted a three-day trial. After hearing testimony as to the

above facts and considering written closing arguments of the parties, the district court

concluded that ACSS had proven by clear and convincing evidence that appellant’s

parental rights should be terminated on five different statutory grounds, that this decision

was in the best interests of G.F, and that ACSS had made reasonable efforts to reunite

G.F. with appellant. This appeal followed.

                                     DECISION

       Appellant argues that the record lacked clear and convincing evidence to support

the termination of her parental rights under the statute. Courts presume that natural

parents are fit to care for their children, and parental rights may only be terminated for

“grave and weighty reasons.” In re Welfare of Child of J.K.T., 814 N.W.2d 76, 87 (Minn.

App. 2012). The petitioning county bears the burden of proving grounds for termination

by clear and convincing evidence. In re Welfare of M.H., 595 N.W.2d 223, 227 (Minn.

App. 1999). “We review the termination of parental rights to determine whether the

district court’s findings address the statutory criteria and whether the district court’s

findings are supported by substantial evidence and are not clearly erroneous.” In re

Welfare of Children of S.E.P., 744 N.W.2d 381, 385 (Minn. 2008). We conduct a close

review of the record in determining whether the evidence is clear and convincing, id., and

affirm the district court’s decision if any one of the statutory grounds for termination are

supported by clear and convincing evidence and termination of parental rights is in the

child’s best interests. In re Children of T.R., 750 N.W.2d 656, 661 (Minn. 2008). We

grant its decision considerable deference because the district court is in a superior


                                             9
position to assess the credibility of witnesses. In re Welfare of L.A.F., 554 N.W.2d 393,

396 (Minn. 1996).

                                           I.

      The district court found clear and convincing evidence in support of five statutory

bases for terminating appellant’s parental rights.      See Minn. Stat. § 260C.301,

subd. (1)(b)(1), (2), (4), (5), (8). Appellant asserts that none of these five bases were

sufficiently supported by clear and convincing evidence. We will address termination

under section 260C.301, subdivision 1(b)(2), as only one statutory ground must be

supported by clear and convincing evidence in order for us to affirm. See T.R., 750
N.W.2d at 661.

      Under section 260C.301, subdivision 1(b)(2), parental rights may be terminated if

the parent is physically and financially able to provide care but has “substantially,

continuously, or repeatedly refused or neglected to comply with the duties imposed upon

that parent by the parent and child relationship, including but not limited to” providing

the “care and control necessary for the child’s physical, mental, or emotional health and

development,” and reasonable efforts by social services to correct the problematic

conditions have either failed or would be futile and therefore unreasonable. In analyzing

this statutory ground, the district court found that appellant had repeatedly refused to

correct the conditions that had led to the previous CHIPS actions—her unsanitary home

environment and her mental health issues. The district court further found that appellant

had neglected G.F.’s education by failing to correct G.F.’s negative behaviors and by

failing to ensure G.F. attended school. The district court concluded that the efforts of


                                           10
ACSS to correct these conditions were reasonable but had failed, and that further efforts

would be futile and therefore unreasonable.

       Appellant attempts to rebut the district court’s decision by challenging several of

its fact findings. Her arguments are unavailing. She contends that G.F.’s late school

enrollment in the fall of 2013 was an honest mistake on her part. But the district court

expressly found her testimony not credible on this point, as an ACSS employee testified

that she had called the school system while talking with appellant in order to verify the

school-start date.   Appellant claims that she consistently sought out therapy and

medication in each CHIPS case, but the record shows that she also consistently canceled

all therapy and medication once court involvement ended and refused to obtain mental

health treatment during this proceeding.       She argues that G.F.’s conversations with

imaginary creatures were mischaracterized by school staff because G.F.’s therapist never

witnessed such behavior. But the district court’s findings on this point are not clearly

erroneous; several school professionals, at two different schools over two different time

periods, testified to this behavior, and we defer to the district court’s decision to credit

their testimony. See L.A.F., 554 N.W.2d at 396. Finally, appellant claims that her

apartment’s condition was not a significant recurring issue, as G.F. was removed from the

residence on that basis only once. But this is a mischaracterization of the record; while

G.F. was removed expressly due to these unsanitary conditions in the first CHIPS action,

ACSS observed similar conditions multiple times after that and would then remove G.F.

for additional reasons.




                                              11
       She further claims that her failure to follow the case plan authorized by ACSS and

the district court, and instead follow her own plan, is insufficient to allow for termination.

However, “[f]ailure to satisfy requirements of a court-ordered case plan provides

evidence of a parent’s noncompliance with the duties and responsibilities under section

260C.301, subdivision 1(b)(2).” In re Welfare of Children of K.S.F., 823 N.W.2d 656,

666 (Minn. App. 2012). As appellant admitted her noncompliance at trial, her argument

is unpersuasive.

       Since 2010, G.F. had been in foster care for more than 26 months due to

appellant’s refusal to follow her mental health treatment plan and comply with her other

court-ordered conditions. In this latest case, G.F. was not returned to appellant because

of her refusal to follow a case plan intended to remedy her mental health issues and

protect G.F. from further harm. As addressed below, ACSS provided numerous services

to appellant, and the district court’s findings as to their reasonableness and futility in this

action are not clearly erroneous.

       As a whole, the record contains clear and convincing evidence supporting the

district court’s conclusion that appellant repeatedly refused to comply with her parental

duties by failing to provide for G.F.’s educational and behavioral needs, while also

neglecting her own mental health treatment and the cleanliness of their residence.

Appellant was physically and financially able, and reasonable services provided by ACSS

were ultimately futile. Therefore, the district court’s termination of appellant’s parental

rights under Minn. Stat. § 260C.301, subd. 1(b)(2) is supported by this record, and the

district court did not abuse its discretion by invoking this basis for terminating appellant’s


                                              12
parental rights. See In re Welfare of J.R.B., 805 N.W.2d 895, 901 (Minn. App. 2011)

(noting that if the district court finds facts that support the existence of a statutory basis to

terminate parental rights, whether to invoke that statutory basis is discretionary with the

district court), review denied (Minn. Jan. 6, 2012).

                                               II.

       District courts are required to give “paramount consideration” to the best interests

of the child in terminating parental rights. Minn. Stat. § 260C.301, subd. 7 (2014). A

district court does this by weighing three primary factors: (1) the child’s interest in

maintaining the parent-child relationship, (2) the parent’s interest in maintaining that

relationship, and (3) any competing interest of the child. In re Welfare of M.A.H., 839
N.W.2d 730, 744 (Minn. App. 2013). “An order terminating parental rights must explain

the district court’s rationale for concluding why termination is in the best interests of the

child[.]” In re Tanghe, 672 N.W.2d 623, 625 (Minn. App. 2003). We review the district

court’s best-interests decision for an abuse of discretion. J.R.B., 805 N.W.2d at 905.

       The district court explicitly addressed G.F.’s best interests in its order:

              There is clear and convincing evidence that it is in the best
              interests of [G.F.] that . . . the parental rights of [appellant]
              and [B.F.] be terminated. In making this determination, the
              [c]ourt has considered the interests of the parents and the
              child in preserving the relationship. The child’s need for
              stability, safety and permanency, with nurturing, competent
              caregivers, outweigh any competing interests of the parents.

Appellant argues that this statement is insufficient to support a determination that

termination of parental rights is in G.F.’s best interests.         We have remanded TPR

decisions when district courts wholly fail to address whether the termination of parental


                                               13
rights is in the best interests of the child. See, e.g., Tanghe, 672 N.W.2d at 626. But that

was not the case with the district court’s order here.       The paragraph quoted above

provides a summary of the district court’s concern for G.F.’s needs that runs throughout

the district court’s order.    The order was very detailed in describing the repeated

unsanitary conditions at appellant’s residence, the behavioral problems of G.F. that would

abate when she was placed in foster care, and appellant’s repeated unwillingness to

address the root cause of these issues, her depression.

       Appellant also contends that the evidence at trial showed that she was now

sufficiently addressing her mental health issues to allow G.F. to be returned to her. The

record does not support this argument. As shown above, the district court found that she

was not addressing her mental health issues, and this finding was supported by the record.

The district court did not abuse its discretion in ruling that termination of appellant’s

parental rights was in the child’s best interests.

                                              III.

       Appellant lastly argues that the district court failed to properly make findings

about reasonable reunification efforts provided by ACSS.         In TPR proceedings, the

district court is required to make findings of fact addressing the adequacy of the efforts

made to reunite the family, or to find that such efforts would be futile. In re Children of

T.A.A., 702 N.W.2d 703, 709 (Minn. 2005); see also Minn. Stat. §§ 260.012; 260C.301,

subd. 8(1) (2014).

       Early in the case, the district court relieved ACSS of its “obligation to pursue

reunification efforts” with appellant, but ordered ACSS to remain in communication with


                                              14
appellant and grant visitation at its discretion. After trial, the district court made findings

as to reasonable efforts provided by ACSS throughout the history of the various CHIPS

actions:

                     89. The conditions which [led] to the involvement of
              [ACSS] in 2010 have not been corrected. Despite the
              reasonable efforts of [ACSS] and the availability of services,
              the same conditions of an unreasonable home environment
              and the mental health of [appellant] have not been corrected.

                     ....

                      93. [Appellant] remains hostile to mental health
              services, therapy or medications for herself or [G.F.] She
              engaged those services only when under [c]ourt supervision.
              Absent [c]ourt supervision, [appellant] terminated services.
              . . . Even though contact with [G.F.] since February 2014 has
              been conditioned on her being in therapy and on medications,
              [appellant] has remained committed to her position that no
              therapy or medications are necessary.

       Appellant first argues that the district court was required by statute to explicitly

make fact findings supporting its pretrial decision to relieve ACSS of its reunification

obligation. Her argument is unpersuasive in light of the fact that the district court

explicitly found the reunification efforts of ACSS to be reasonable in each of its pretrial

orders and in its order terminating parental rights. The district court, in a subsequent

pretrial order, found that “[t]he conditions which led to the out-of-home placement [had]

not been corrected.” And on the whole, the record shows that appellant was offered a

long list of services from ACSS in both this action and previous CHIPS actions,

including parenting skills classes, psychiatric treatment, and therapy for herself and G.F.

She consistently refused those services, to the detriment of herself and G.F.



                                              15
       Moreover, we do not reverse for harmless error. See In re Welfare of Children of

D.F., 752 N.W.2d 88, 98 (Minn. App. 2008). The record shows that the district court and

ACSS, up until trial, continued to give appellant an opportunity to obtain visitation with

G.F. if she began to comply with the mental health treatment conditions outlined in case

plans from the previous CHIPS actions. Any error by the district court was harmless in

light of the evidence showing that appellant knew of these conditions and could have

complied with them if she wanted to take steps toward reunification. She failed to do so.

       Appellant also argues that the district court erred in determining after trial that the

efforts for rehabilitation and reunification provided by ACSS were reasonable. The

juvenile court is required to consider a number of factors in making this determination,

including the services’ relevance, adequacy, availability, consistency, and whether the

services were realistic under the circumstances. Minn. Stat. § 260.012(h). Appellant

claims that the efforts of ACSS were not reasonable in light of these factors and instead

were “a test to demonstrate parental failure,” In re Welfare of J.H.D., 416 N.W.2d 194,

198 (Minn. App. 1987), review denied (Minn. Feb. 12, 1988), because “no one worked

with [a]ppellant to truly help her understand the ongoing need to continue therapy and

medication for herself and her child.”

       She first points to specific actions of ACSS regarding a therapist recommendation

and the use of adult rehabilitative mental health services (ARMHS). But, a social worker

testified that ARMHS was in contact with appellant and closed her case because

appellant failed to return their phone calls. And while a 2010 psychological evaluation

did make suggestions for appellant’s therapy, such as use of an older female therapist, it


                                             16
is difficult to see the consequence of ACSS’s failure to ensure this recommendation was

followed: appellant later set up her own therapy and chose a male therapist she found on

the Internet. Appellant further claims that she was unable to obtain these services on her

own, and that she had become more cooperative with service providers in this latest

proceeding. Again, these arguments are unsupported by the record. The first social

worker on the case received no indication that appellant was cognitively unable to set up

appointments, in spite of the fact that appellant’s depression at that point was causing her

to sleep 18 hours a day.      And the record shows that appellant was typically very

uncooperative with service providers, both at ACSS and at G.F.’s schools.

       Therefore, appellant has not shown that the district court’s finding that ACSS

provided reasonable efforts toward rehabilitating appellant and reunifying her with G.F.

is clearly erroneous.

       Affirmed.




                                            17